I concur in the judgment of reversal, but hasten to add that the reversal does not necessarily contemplate any disturbance of the conclusion reached by the trial court in its judgment entry of August 11, 1980. After a hearing is held to determine whether "excusable neglect" for failing to plead did, in fact, exist, the trial court may enter a new judgment reaffirming its former judgment and permitting the appellant to supplement the record with the evidence presented at the hearing; in the alternative, it may find no evidence of excusable neglect and grant the default judgment. However, in no event does the reversal of the judgment contemplate another jury trial on the merits. Authority for this type of limited reversal may be found in State v. White
(1968), 15 Ohio St.2d 146 [44 O.O.2d 132]. See, also, State v.Goode (April 24, 1979), Greene App. No. CA 1025, unreported.
In other words, the final determination must await a remand to the court of common pleas for a hearing to determine whether the granting of leave to file an answer contravened the Civil Rules and/or otherwise constituted an abuse of discretion as that term is defined in law.